


Exhibit 10.21

 

Execution Version

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

Jones Energy, Inc.

 

in favor of

 

Wells Fargo Bank, N.A.,

 

as Administrative Agent

 

Dated as of January 29, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions; References

5

Section 1.03

Computation of Time Periods

5

 

 

 

ARTICLE II Guarantee

5

 

 

Section 2.01

Guarantee

5

Section 2.02

Payments

7

Section 2.03

Keepwell

7

 

 

 

ARTICLE III Grant of Security Interest

8

 

 

 

Section 3.01

Grant of Security Interest

8

Section 3.02

Transfer of Pledged Securities

10

Section 3.03

Grantor Remains Liable under Accounts, Chattel Paper and Payment Intangibles

10

 

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

10

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

10

Section 4.02

No Subrogation, Contribution or Reimbursement

13

 

 

 

ARTICLE V Representations and Warranties

13

 

 

 

Section 5.01

Representations in Credit Agreement

13

Section 5.02

Benefit to the New Guarantor

13

Section 5.03

Title; No Other Liens

14

Section 5.04

Perfected First Priority Liens

14

Section 5.05

Legal Name, Organizational Status, Chief Executive Office

14

Section 5.06

Prior Names

14

Section 5.07

Pledged Securities

14

Section 5.08

Goods

15

Section 5.09

Instruments and Chattel Paper

15

Section 5.10

Truth of Information; Accounts

15

Section 5.11

Governmental Obligors

15

 

 

 

ARTICLE VI Covenants

15

 

 

Section 6.01

Maintenance of Perfected Security Interest; Further Documentation

15

Section 6.02

Maintenance of Records

16

Section 6.03

Changes in Locations, Name, etc.

16

Section 6.04

Limitations on Dispositions of Collateral

17

Section 6.05

Pledged Securities

17

Section 6.06

Analysis of Accounts, Etc.

18

Section 6.07

Instruments and Tangible Chattel Paper

18

Section 6.08

Commercial Tort Claims

18

 

 

 

ARTICLE VII Remedial Provisions

19

 

 

Section 7.01

Pledged Securities

19

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Collections on Accounts, Etc.

20

Section 7.03

Proceeds

20

Section 7.04

UCC and Other Remedies

21

Section 7.05

Private Sales of Pledged Securities

22

Section 7.06

Waiver; Deficiency

22

Section 7.07

Non-Judicial Enforcement

22

 

 

 

ARTICLE VIII The Administrative Agent

23

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

23

Section 8.02

Duty of Administrative Agent

24

Section 8.03

Execution of Financing Statements

25

Section 8.04

Authority of Administrative Agent

25

 

 

 

ARTICLE IX Subordination of Indebtedness

25

 

 

Section 9.01

Subordination of All Guarantor Claims

25

Section 9.02

Claims in Bankruptcy

26

Section 9.03

Payments Held in Trust

26

Section 9.04

Liens Subordinate

26

Section 9.05

Notation of Records

26

 

 

 

ARTICLE X Miscellaneous

27

 

 

Section 10.01

Waiver

27

Section 10.02

Notices

27

Section 10.03

Payment of Expenses, Indemnities, Etc.

27

Section 10.04

Amendments in Writing

28

Section 10.05

Successors and Assigns

28

Section 10.06

Invalidity

28

Section 10.07

Counterparts

28

Section 10.08

Survival

28

Section 10.09

Captions

29

Section 10.10

Governing Law; Submission to Jurisdiction

29

Section 10.11

Acknowledgments

30

Section 10.12

Set-Off

31

Section 10.13

Releases

31

Section 10.14

Reinstatement

32

Section 10.15

Acceptance

32

Section 10.16

No Oral Agreements

32

 

SCHEDULES:

 

1.                                      Notice Addresses of New Guarantor

 

2.                                      Commercial Tort Claims

 

3.                                      Filings and Other Actions Required to
Perfect Security Interests

 

ii

--------------------------------------------------------------------------------


 

4.                                      Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayer Identification
Number and Chief Executive Office

 

5.                                      Prior Names, Prior Chief Executive
Office, Location of Tangible Assets

 

iii

--------------------------------------------------------------------------------


 

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 29, 2014, is made
by Jones Energy, Inc., a Delaware corporation (the “Grantor”), in favor of Wells
Fargo Bank, N.A., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), for the ratable
benefit of the Secured Parties (such capitalized term and other capitalized
terms used in this Agreement as hereinafter defined).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of December 31, 2009
(as heretofore amended and as further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the Jones Energy Holdings, LLC, a Delaware limited liability company
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and the Administrative Agent, the
Lenders have extended Commitments to make Loans to the Borrower and to
participate in Letters of Credit issued thereunder; and

 

WHEREAS, the Borrower and certain of its Subsidiaries have entered into that
certain Guarantee and Collateral Agreement dated as of December 31, 2009 (as
heretofore amended and supplemented, and as further amended, supplemented,
amended and restated, or otherwise modified from time to time, the “Existing
GCA”);

 

WHEREAS, the Borrower desires to amend the Credit Agreement pursuant to an
Agreement and Amendment No. 8 to Credit Agreement (the “Amendment”) by and among
the Borrower, the Grantor, the Administrative Agent and the Lenders party
thereto;

 

WHEREAS, in connection with the Amendment, the Grantor is required to execute
and deliver this Agreement;

 

WHEREAS, the Borrower has entered into or may enter into certain Permitted Swap
Agreements; and

 

WHEREAS, the Borrower has entered into arrangements for or may enter into
arrangements for certain Bank Products pursuant to the terms of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Amendment and to continue
to perform their respective obligations under the Credit Agreement and to induce
the Secured Parties to make their respective extensions of credit to the
Borrower thereunder and the extension of financial accommodations under the
Permitted Swap Agreements and with respect to the Bank Products referred to
above, the Grantor hereby agrees with the Administrative Agent, for the ratable
benefit of the Secured Parties, as follows:

 

ARTICLE I
Definitions

 

Section 1.01                             Definitions.

 

(a)                                 As used in this Agreement, each term defined
above shall have the meaning indicated above.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and

 

--------------------------------------------------------------------------------


 

the following terms as well as all uncapitalized terms which are defined in the
UCC (as defined below) on the date hereof are used herein as so defined: 
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor” shall mean a Person (other than the Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Cash Collateral Accounts” shall mean all Deposit Accounts held with the
Administrative Agent as cash collateral pursuant to Section 2.08(j) of the
Credit Agreement.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“Competing Guaranty” shall have the meaning assigned such term in
Section 2.01(b)(i)(C).

 

“Contracts” shall mean all contracts to which the Grantor now is, or hereafter
will be bound, or to which the Grantor is or hereafter will be a party,
beneficiary or assignee and all exhibits, schedules and other attachments to
such contracts, as the same may be amended, supplemented or otherwise modified
or replaced from time to time.

 

“Contract Documents” shall mean all Instruments, Chattel Paper, letters of
credit, bonds, guarantees or similar documents evidencing, representing, arising
from or existing in respect of, relating to, securing or otherwise supporting
the payment of, the Contract Rights.

 

“Contract Rights” shall mean (i) all (A) of the Grantor’s rights to payment
under any Contract or Contract Document and (B) payments due and to become due
to the Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of the Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of the Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of the
Administrative Agent, may be necessary or advisable in connection with any of
the foregoing.

 

“Dollars” refers to lawful money of the United States of America.

 

“Excluded Accounts” shall have the meaning assigned such term in Section
3.01(b).

 

2

--------------------------------------------------------------------------------


 

“Excluded Certificated Collateral” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Contracts” shall have the meaning assigned such term in Section
3.01(b).

 

“Excluded Equity” shall have the meaning assigned such term in Section 3.01(b).

 

“Excluded Governmental Permits” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Perfection Assets” shall mean, collectively, any Property (a) in which
a security interest cannot be perfected by the filing of a financing statement
under the UCC and (b) with respect to which the Administrative Agent has
determined, and continues to maintain, in its reasonable discretion that the
cost of perfecting a security interest in such Property outweighs any benefit
that would be received by the Secured Parties therefrom; provided that any such
Property shall immediately and automatically cease to constitute “Excluded
Perfection Assets” if, at any time, the Administrative Agent determines in its
reasonable discretion that the cost of perfecting a security interest in such
Property no longer outweighs the benefit that would be received by the Secured
Parties therefrom.

 

“Excluded PMSI Collateral” shall have the meaning assigned such term in Section
3.01(b).

 

“Excluded Real Property” shall have the meaning assigned such term in Section
3.01(b).

 

“Excluded Securities” shall mean the Equity Interests of Borrower and the
certificates or instruments, if any, representing such Equity Interests.

 

“Exempt Goods” shall have the meaning assigned such term in Section 5.08.

 

“Exempt Instruments and Chattel Paper” shall have the meaning assigned such term
in Section 5.09.

 

“Existing Grantors” shall mean, collectively, the Existing Guarantors and the
Borrower.

 

“Existing Guarantors” shall mean, collectively, each Subsidiary that is, or
becomes, party to the Existing GCA.

 

 “Foreign Subsidiary” shall have the meaning assigned such term in Section
3.01(b).

 

“Governmental Permits” shall mean any franchise, permit, certificate, license or
authorization of any Governmental Authority.

 

“Guarantors” shall mean, collectively, the Existing Guarantors and the New
Guarantor.

 

“Issuers” means, collectively, each issuer of a Pledged Security.

 

“New Guarantor” shall mean the Grantor.

 

3

--------------------------------------------------------------------------------


 

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower and each Guarantor to the Secured Parties, of
whatsoever nature and howsoever evidenced, due or to become due, now existing or
hereafter arising, whether direct or indirect, absolute or contingent, which may
arise under, out of, or in connection with the Credit Agreement, the other Loan
Documents, any agreements, instruments or other documents entered into for the
provision of Bank Products, and any Permitted Swap Agreements (provided that
when any Hedge Bank ceases to be a Lender or an Affiliate of a Lender,
“Obligations” shall include obligations under any Permitted Swap Agreement held
by it only to the extent such obligations arise from transactions (i) entered
into at the time that such Hedge Bank was a Lender or an Affiliate of a Lender
or (ii) entered into on or prior to the Effective Date by a Person or an
Affiliate of a Person that is a Lender on the Effective Date), and any
amendment, restatement or modification of any of the foregoing, including, but
not limited to, the full and punctual payment when due of any unpaid principal
of the Loans and LC Exposure, any amounts payable in respect of an early
termination under any Permitted Swap Agreement, interest (including, without
limitation, interest accruing at any post-default rate and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (A) no Hedge Obligations and no
Bank Product Obligations shall be “Obligations” after all Commitments have
terminated or expired, all Indebtedness (other than Hedge Obligations, Bank
Product Obligations and indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination) have been paid in full in cash and all Letters of Credit have
expired or terminated or the LC Exposure has been cash collateralized (or as to
which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made) as provided for in the Credit Agreement and
(B) no Excluded Swap Obligations shall be “Obligations”.

 

“Permitted Swap Agreement” shall mean any Swap Agreement entered into by any
Existing Grantor with any Hedge Bank.

 

“Pledged Securities” shall mean: (i) all of Grantor’s interest in the Equity
Interest of any Person (other than the Excluded Securities); and (ii) (a) the
certificates or instruments, if any, representing such Equity Interests, (b) all
dividends (cash, stock or otherwise), cash, instruments, rights to subscribe,
purchase or sell and all other rights and property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests, (c) all replacements, additions to and substitutions
for any of the property referred to in this definition, including, without
limitation, claims against third parties, (d) the proceeds, interest, profits
and other income of or on any of the property referred to in this definition and
(e) all books and records relating to any of the property referred to in this
definition.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, and Wells Fargo and any of its Affiliates providing
Bank Products to any Credit Party.

 

4

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Termination” shall mean such time at which each of the following
events shall have occurred on or prior to such time: (a) all Commitments have
terminated or expired, (b) the Credit Agreement has terminated, (c) all
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination) have been paid in full in cash, and (d) all Letters of Credit
have expired or terminated or the LC Exposure has been cash collateralized (or
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made) as provided for in the Credit Agreement.

 

“UCC” shall mean the Uniform Commercial Code, as it may be amended, from time to
time in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

Section 1.02                             Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or subsection.  Any reference herein to a Section
shall be deemed to refer to the applicable Section of this Agreement unless
otherwise stated herein.  Any reference herein to an exhibit, schedule or annex
shall be deemed to refer to the applicable exhibit, schedule or annex attached
hereto unless otherwise stated herein.  Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

Section 1.03                             Computation of Time Periods.  In this
Agreement, with respect to the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

 

ARTICLE II
Guarantee

 

Section 2.01                             Guarantee.

 

(a)                                 The New Guarantor hereby, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties and each of their respective permitted successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.  This is a guarantee
of payment and not collection and the liability of the New Guarantor is primary
and not secondary.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Anything contained in this Agreement to the
contrary notwithstanding, the obligations of the New Guarantor under this
Agreement on any date shall be limited to a maximum aggregate amount equal to
the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code of the United States or any applicable
provisions of comparable laws relating to bankruptcy, insolvency, or
reorganization, or relief of debtors (collectively, the “Fraudulent Transfer
Laws”), but only to the extent that any Fraudulent Transfer Law has been found
in a final non-appealable judgment of a court of competent jurisdiction to be
applicable to such obligations as of such date, in each case

 

(i)                                     after giving effect to all liabilities
of the New Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws, but specifically excluding:

 

(A)                               any liabilities of the New Guarantor in
respect of intercompany indebtedness to the Borrower or other affiliates of the
Borrower to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by the New Guarantor hereunder;

 

(B)                               any liabilities of the New Guarantor under
this Agreement; and

 

(C)                               any liabilities of the New Guarantor under
each of its other guarantees of and joint and several co-borrowings of Debt, in
each case entered into on the date this Agreement becomes effective, which
contain a limitation as to maximum amount substantially similar to that set
forth in this Section 2.01(b) (each such other guarantee and joint and several
co-borrowing entered into on the date this Agreement becomes effective, a
“Competing Guaranty”) to the extent the New Guarantor’s liabilities under such
Competing Guaranty exceed an amount equal to (x) the aggregate principal amount
of the New Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2.01(b)), multiplied by
(y) a fraction (I) the numerator of which is the aggregate principal amount of
the New Guarantor’s obligations under such Competing Guaranty (notwithstanding
the operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 2.01(b)), and (II) the denominator of
which is the sum of (A) the aggregate principal amount of the obligations of the
New Guarantor under all other Competing Guaranties (notwithstanding the
operation of those limitations contained in such other Competing Guaranties that
are substantially similar to this Section 2.01(b)), (B) the aggregate principal
amount of the obligations of the New Guarantor under this Agreement
(notwithstanding the operation of this Section 2.01(b)), and (C) the aggregate
principal amount of the obligations of the New Guarantor under such Competing
Guaranty (notwithstanding the operation of that limitation contained in such
Competing Guaranty that is substantially similar to this Section 2.01(b)); and

 

(ii)                                  after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
the New Guarantor pursuant to applicable law or pursuant to the terms of any
agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  The New Guarantor agrees that the
Obligations may at any time and from time to time exceed the amount of the
liability of the New Guarantor hereunder without impairing the guarantee
contained in this Article II or affecting the rights and remedies of the
Administrative Agent or any Secured Party hereunder.

 

(d)                                 The New Guarantor agrees that if the
maturity of any of the Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to the New Guarantor.  The guarantee contained in this
Article II shall remain in full force and effect until Security Termination has
occurred, notwithstanding that from time to time during the term of the Credit
Agreement, no Obligations may be outstanding.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the New Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the New Guarantor in respect of the Obligations or any payment received
or collected from the New Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of the New Guarantor
hereunder until Security Termination has occurred.

 

Section 2.02                             Payments.  The New Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set-off or counterclaim in Dollars at the principal office of the
Administrative Agent specified pursuant to the Credit Agreement.

 

Section 2.03                             Keepwell.  To the extent that the New
Guarantor is a Qualified ECP Guarantor, it hereby absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Credit Party to honor all of its
obligations under this Agreement or the Existing GCA, in each instance, in
respect of Swap Obligations (provided, however, that the New Guarantor, to the
extent it is a Qualified ECP Guarantor, shall only be liable under this Section
2.03 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 2.03, or otherwise under
this Agreement, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount).  The obligations of the
New Guarantor, to the extent it is a Qualified ECP Guarantor, under this Section
2.03 shall remain in full force and effect until the Security Termination has
occurred.  The New Guarantor, to the extent it is a Qualified ECP Guarantor,
intends that this Section 2.03 constitute, and this Section 2.03 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

7

--------------------------------------------------------------------------------

 

ARTICLE III
Grant of Security Interest

 

Section 3.01                             Grant of Security Interest.

 

(a)                                 The Grantor hereby pledges, assigns and
transfers to the Administrative Agent, and grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in all of
the following property now owned or at any time hereafter acquired by the
Grantor or in which the Grantor now has or at any time in the future may acquire
any right, title or interest and whether now existing or hereafter coming into
existence (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

 

(1)                                 all Accounts;

 

(2)                                 all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper);

 

(3)                                 all Commercial Tort Claims described on
Schedule 2 hereto;

 

(4)                                 all Cash Collateral Accounts;

 

(5)                                 all Documents;

 

(6)                                 all General Intangibles (including, without
limitation, rights in and under any Swap Agreements);

 

(7)                                 all Goods (including, without limitation,
all Inventory and all Equipment, but excluding all Fixtures);

 

(8)                                 all Instruments;

 

(9)                                 all Investment Property;

 

(10)                          all Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing;

 

(11)                          all Pledged Securities;

 

(12)                          all Supporting Obligations;

 

(13)                          all books and records pertaining to the
Collateral; and

 

(14)                          to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 3.01(a) and other than to the extent set forth in this
Section 3.01(b), the following property shall be excluded

 

8

--------------------------------------------------------------------------------


 

from the lien and security interest granted hereunder (and shall, as applicable,
not be included as “Collateral”, “Inventory”, “Equipment”, “General
Intangibles”, “Investment Property”, “Proceeds”, “Instruments” or “Chattel
Paper” for the purposes of this Agreement): (i) any Contract, Contract Document
or other document (and any Contract Rights arising thereunder) to which the
Grantor is a party on the date hereof and any Governmental Permit held by the
Grantor, in any case to the extent (but only to the extent) that the Grantor is
prohibited from granting a security interest in, pledge of, or charge, mortgage
or lien upon any such Property by reason of (A) an existing and enforceable
negative pledge or anti-assignment provision or (B) any Governmental Requirement
to which the Grantor or its property is subject (all such Contracts, Contract
Documents, and other documents being the “Excluded Contracts”) and all such
Governmental Permits being the “Excluded Governmental Permits”); provided,
however, that (x) the exclusion from the lien and security interest granted by
the Grantor hereunder of any Contract Rights or Governmental Permit of the
Grantor under one or more of the Excluded Contracts or Excluded Governmental
Permits shall not limit, restrict or impair the grant by the Grantor of the lien
and security interest in any Accounts or receivables arising under any such
Excluded Contract or Excluded Governmental Permits or any payments due or to
become due thereunder, and (y) any Excluded Contract or Excluded Governmental
Permit shall automatically cease to be excluded from this Section 3.01(b) (and
shall automatically be subject to the lien and security interest granted hereby
and to the terms and provisions of this Agreement as “Collateral”), to the
extent that (1) either of the prohibitions discussed in clause (A) and (B) above
is ineffective or subsequently rendered ineffective under Sections 9.406, 9.407,
9.408 or 9.409 of the UCC or under any other Governmental Requirement or is
otherwise no longer in effect, or (2) the Grantor has obtained the consent of
the other parties to such Excluded Contract to the creation of a lien and
security interest in, such Excluded Contract; (ii) as to the Grantor, more than
65% of the outstanding voting stock of (A) any entity that is a controlled
foreign corporation under Section 957 of the Internal Revenue Code (or any
successor provision thereto) (“Foreign Subsidiary”) and (B) any Subsidiary of
the Grantor that has no Property other than Equity Interests in Foreign
Subsidiaries (any such stock being the “Excluded Equity”); (iii) any property of
the Grantor that is now or hereafter subject to a Lien securing Debt to the
extent (and only to the extent) that (A) such Lien is permitted by Section 9.19
of the Credit Agreement and such Debt is permitted by Section 9.02(b) of the
Credit Agreement, and (B) the documents evidencing such Debt prohibit the
granting of a Lien in the property securing such Debt (all such property being
the “Excluded PMSI Collateral”); (iv) the Grantor’s real property interests,
including real leasehold interests (all such property being the “Excluded Real
Property”); (v) any Deposit Account (other than Cash Collateral Accounts),
securities account or commodity hedging account, and any property in such
accounts from time to time (all such property being the “Excluded Accounts”);
(vi) any motor vehicles, aircraft, rolling stock or other assets subject to
certificate-of-title statutes (excluding, for the avoidance of doubt, Oil and
Gas Properties) (all such property being the “Excluded Certificated
Collateral”); and (vii) the Excluded Securities; provided, however, that any
Proceeds received by any Grantor on account of any Excluded Contracts, Excluded
Governmental Permits, Excluded Equity, Excluded PMSI Collateral, Excluded Real
Property, Excluded Accounts, Excluded Certificated Collateral, Excluded
Securities or any other Property excluded under clauses (i) through (vii) above
shall constitute Collateral unless any assets or Property constituting such
Proceeds are themselves subject to the exclusions set forth in clauses
(i) through (vii) above.

 

9

--------------------------------------------------------------------------------


 

Section 3.02                             Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and, in the case of an instrument
or certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective indorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and the Grantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8.303 of the UCC (if the Administrative Agent
otherwise qualifies as a protected purchaser). Grantor Remains Liable under
Accounts, Chattel Paper and Payment Intangibles.  Anything herein to the
contrary notwithstanding, the Grantor shall remain liable under each of the
Accounts, Chattel Paper and Payment Intangibles to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, to the
same extent as if this Agreement had not been executed.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any such other Secured Party of any
payment relating to such Account, Chattel Paper or Payment Intangible, pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of the Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                             Acknowledgments, Waivers and Consents.

 

(a)                                 The Grantor acknowledges and agrees that the
obligations undertaken by it under this Agreement involve the guarantee and the
provision of collateral security for the obligations of Persons other than the
Grantor and that until Security Termination has occurred the Grantor’s guarantee
and provision of collateral security for the Obligations are absolute,
irrevocable and unconditional under any and all circumstances.  In full
recognition and furtherance of the foregoing, the Grantor understands and
agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Loan Documents, that the
Grantor shall remain obligated hereunder (including, without limitation, with
respect to the guarantee made by the Grantor hereby and the collateral security
provided by the Grantor herein) and the enforceability and effectiveness of this
Agreement and the liability of the Grantor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Secured Parties under this
Agreement and the other Loan Documents shall not be affected, limited, reduced,
discharged or terminated in any way:

 

10

--------------------------------------------------------------------------------


 

(i)                                     notwithstanding that, without any
reservation of rights against the Grantor and without notice to or further
assent by the Grantor, (A) any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Administrative Agent or any other Secured Party; (C) the Credit
Agreement, the other Loan Documents, any Permitted Swap Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, the Majority Lenders or all Lenders, as the case
may be) may deem advisable from time to time; (D) the Borrower, any the Grantor
or any other Person may from time to time accept or enter into new or additional
agreements, security documents, guarantees or other instruments in addition to,
in exchange for or relative to, any Loan Document or any Permitted Swap
Agreement, all or any part of the Obligations or any Collateral now or in the
future serving as security for the Obligations; (E) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released; and (F) any other event (other than Security
Termination) shall occur which constitutes a defense or release of sureties
generally; and

 

(ii)                                  without regard to, and the Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any Permitted
Swap Agreement, any of the Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other Secured Party, (B) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Grantor
or any other Person against the Administrative Agent or any other Secured Party,
(C) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Grantor or any other Person at any time liable for the payment of all or part of
the Obligations or the failure of the Administrative Agent or any other Secured
Party to file or enforce a claim in bankruptcy or other proceeding with respect
to any Person; or any sale, lease or transfer of any or all of the assets of the
Grantor, or any changes in the shareholders of the Grantor; (D) the fact that
any Collateral or Lien contemplated or intended to be given, created or granted
as security for the repayment of the Obligations shall not be properly perfected
or created, or shall prove to be unenforceable or subordinate to any other Lien,
it being recognized and agreed by the Grantor that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Obligations; (E) any failure of the Administrative Agent or any other Secured
Party to marshal assets in favor of the Grantor or any other Person, to exhaust
any collateral for all or any part of the Obligations, to pursue or exhaust any
right, remedy, power or privilege it may have against the Grantor or any other
Person or to take any action whatsoever to mitigate or reduce the Grantor’s
liability under this Agreement or any other Loan Document; (F) any law which
provides that the obligation of a

 

11

--------------------------------------------------------------------------------


 

surety or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation; (G) the possibility that
the Obligations may at any time and from time to time exceed the aggregate
liability of the Grantor under this Agreement; or (H) any other circumstance or
act whatsoever, which constitutes, or might be construed to constitute, an
equitable or legal discharge or defense of the Borrower for the Obligations, or
of the Grantor under the guarantee contained in Article II or with respect to
the collateral security provided by the Grantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 The Grantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Loan
Document, all notices to the Grantor, or to any other Person, including but not
limited to, notices of the acceptance of this Agreement, the guarantee contained
in Article II or the provision of collateral security provided herein, or the
creation, renewal, extension, modification, accrual of any Obligations, or
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the guarantee contained in Article II or upon the collateral security
provided herein, or of default in the payment or performance of any of the
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in Article II and
the collateral security provided herein and no notice of creation of the
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrower need be given to the Grantor; and all dealings between
the Borrower, the other Existing Grantors, and the Grantor, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in Article II and on the collateral
security provided herein; (ii) diligence and demand of payment, presentment,
protest, dishonor and notice of dishonor; (iii) any statute of limitations
affecting the Grantor’s liability hereunder or the enforcement thereof; (iv) all
rights of revocation with respect to the Obligations, the guarantee contained in
Article II and the provision of collateral security herein; and (v) all
principles or provisions of law which conflict with the terms of this Agreement
and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Existing
Grantor or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Existing Grantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Existing Grantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
the Grantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
the Grantor.  For

 

12

--------------------------------------------------------------------------------


 

the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.  Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for the guarantee
contained in Article II or any property subject thereto.

 

Section 4.02                             No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by the Grantor hereunder or any
set-off or application of funds of the Grantor by the Administrative Agent or
any other Secured Party, the Grantor shall not be entitled to be subrogated to
any of the rights of the Administrative Agent or any other Secured Party against
the Borrower or the Grantor or any collateral security or guarantee or right of
offset held by the Administrative Agent or any other Secured Party for the
payment of the Obligations, nor shall the Grantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Existing Grantor in respect of payments made by the
Grantor hereunder, and the Grantor hereby expressly waives, releases, and agrees
not to exercise any and all such rights of subrogation, reimbursement, indemnity
and contribution.  The Grantor further agrees that to the extent that such
waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution the Grantor may have against the
Borrower or against any collateral or security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party shall, until
Security Termination has occurred, be junior and subordinate to any rights the
Administrative Agent and the other Secured Parties may have against the Borrower
and the Grantor and to all right, title and interest the Administrative Agent
and the other Secured Parties may have in any collateral or security or
guarantee or right of offset.  The Administrative Agent, for the benefit of the
Secured Parties, may use, sell or dispose of any item of Collateral or security
as it sees fit without regard to any subrogation rights the Grantor may have,
and upon any disposition or sale, any rights of subrogation the Grantor may have
shall terminate.

 

ARTICLE V
Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to continue to
perform their respective obligations under the Credit Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce any Hedge Bank to continue to perform its obligations
under any existing Permitted Swap Agreements and to enter into new Permitted
Swap Agreements, the Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

 

Section 5.01                             Representations in Credit Agreement. 
In the case of the New Guarantor, the representations and warranties set forth
in Article VII of the Credit Agreement as they relate to the New Guarantor or to
the Loan Documents to which the New Guarantor is a party are true and correct in
all material respects, provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of this
Section 5.01, be deemed to be a reference to the New Guarantor’s knowledge.

 

Section 5.02                             Benefit to the New Guarantor.  The
Borrower is a member of an affiliated group of companies that includes the New
Guarantor, and the Borrower and the New Guarantor

 

13

--------------------------------------------------------------------------------


 

are engaged in related businesses.  The New Guarantor is an Affiliate of the
Borrower and its guaranty and surety obligations pursuant to this Agreement
reasonably may be expected to benefit, directly or indirectly, it; and it has
determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of the New Guarantor and the Borrower.

 

Section 5.03                             Title; No Other Liens.  Except for the
security interest granted to the Administrative Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement, the Grantor has good title to
all its respective items of the Collateral, in each case, free and clear of all
Liens except Liens permitted by the Credit Agreement.  No effective financing
statement or other security instrument or recording with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to this Agreement, the Security Instruments or
as are filed to secure Liens permitted by the Credit Agreement, or as to which a
duly authorized termination statement relating to such financing statement or
other instrument has been delivered to the Administrative Agent on or prior to
the date hereof or with respect to which such Lien has been discharged by the
Bankruptcy Court.

 

Section 5.04                             Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and, if applicable, duly executed form)
will constitute valid perfected security interests in all of the Collateral
(other than Excluded Perfection Assets) in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Grantor and any Persons purporting to purchase any Collateral
(other than Inventory sold in the ordinary course of business) from the Grantor
and (b) are prior in right of priority to all other Liens on the Collateral in
existence on the date hereof except for Excepted Liens that have priority over
the Liens on the Collateral by operation of law and other Liens permitted under
the Credit Agreement.

 

Section 5.05                             Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of the
Grantor, the Grantor’s jurisdiction of organization, organizational number,
taxpayer identification number and the location of the Grantor’s chief executive
office are specified on Schedule 4.

 

Section 5.06                             Prior Names.  Schedule 5 correctly sets
forth all names and trade names that the Grantor has used in the last five
years.

 

Section 5.07                             Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by the Grantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the Equity Interests of each Issuer (other than the Borrower)
owned by the Grantor.  All the shares (or such other interests) of the Pledged
Securities have been duly and validly issued and are fully paid and
nonassessable; and such Grantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens or options in favor of any other Person, except the security interest
created by this Agreement or any other Security Instrument, Liens on Property
securing the Debt

 

14

--------------------------------------------------------------------------------


 

under the Second Lien Term Loan Documents to the extent such Liens are permitted
under the Credit Agreement, and Excepted Liens. Goods.  No portion of the
Collateral constituting Goods (other than Oil and Gas Properties) having an
aggregate value in excess of $500,000 is in the possession of a bailee that has
issued a negotiable or non-negotiable document covering such Collateral, except
any such Collateral (other than Oil and Gas Properties) the aggregate value of
which does not exceed $500,000 at any time (the “Exempt Goods”).

 

Section 5.09                             Instruments and Chattel Paper.  The
Grantor has delivered to the Administrative Agent all Collateral constituting
Instruments and Chattel Paper (other than Excluded Perfection Assets), except
with respect to any such Collateral, the value of, individually or in the
aggregate, does not exceed $500,000 (the “Exempt Instruments and Chattel
Paper”).  No Collateral constituting Chattel Paper or Instruments contains any
statement therein to the effect that such Collateral has been assigned to an
identified party other than the Administrative Agent, and the grant of a
security interest in such Collateral in favor of the Administrative Agent
hereunder does not violate the rights of any other Person as a secured party.

 

Section 5.10                             Truth of Information; Accounts.  None
of the information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
the Grantor to the Administrative Agent or any other Secured Party, or any other
information furnished by or on behalf of the Grantor to the Administrative Agent
or any other Secured Party in connection with the negotiation of this Agreement
or delivered hereunder, as modified or supplemented by other information so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The place where the
Grantor keeps its records concerning the Accounts, Chattel Paper and Payment
Intangibles is set forth on Schedule 3.

 

Section 5.11                             Governmental Obligors.  None of the
Account Debtors on the Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

ARTICLE VI
Covenants

 

The Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until Security
Termination has occurred:

 

Section 6.01                             Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 The Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.04 and shall defend such security
interest against the claims and demands of all Persons whomsoever (other than to
the extent such claims and demands are permitted by the Credit Agreement).

 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of the Grantor, the Grantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to

 

15

--------------------------------------------------------------------------------


 

financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or as the Administrative Agent may
reasonably request to create, perfect (other than with respect to Excluded
Perfection Assets), establish the priority of, or to preserve the validity,
perfection (other than with respect to Excluded Perfection Assets) or priority
of, the Liens granted by this Agreement or to enable the Administrative Agent or
any other Secured Party to enforce its rights, remedies, powers and privileges
under this Agreement with respect to such Liens or to otherwise obtain or
preserve the full benefits of this Agreement and the rights, powers and
privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantor under Section 6.01(b), other than with respect to Collateral
constituting Excluded Perfection Assets, Exempt Goods and Exempt Instruments and
Chattel Paper:  (i) upon the request of the Administrative Agent, the Grantor
shall take or cause to be taken all actions (other than any actions required to
be taken by the Administrative Agent or any Secured Party) reasonably requested
by the Administrative Agent to cause the Administrative Agent to (A) have
“control” (within the meaning of Sections 9.104, 9.105, 9.106, and 9.107 of the
UCC) over any Collateral constituting Electronic Chattel Paper, Investment
Property (including the Pledged Securities), or Letter-of-Credit Rights,
including, without limitation, executing and delivering any agreements, in form
and substance reasonably satisfactory to the Administrative Agent, with
securities intermediaries, issuers or other Persons in order to establish
“control”, and the Grantor shall promptly notify the Administrative Agent and
the other Secured Parties of the Grantor’s acquisition of any such Collateral,
and (B) be a “protected purchaser” (as defined in Section 8.303 of the UCC);
(ii) with respect to Collateral other than certificated securities and goods
covered by a document in the possession of a Person other than the Grantor or
the Administrative Agent, the Grantor shall obtain written acknowledgment that
such Person holds possession for the Administrative Agent’s benefit; and
(iii) with respect to any Collateral constituting Goods that are in the
possession of a bailee, the Grantor shall provide prompt notice to the
Administrative Agent and the other Secured Parties of any such Collateral then
in the possession of such bailee, and the Grantor shall take or cause to be
taken all actions (other than any actions required to be taken by the
Administrative Agent or any other Secured Party) necessary or reasonably
requested by the Administrative Agent to cause the Administrative Agent to have
a perfected security interest in such Collateral under applicable law.

 

(d)                                 This Section 6.01 and the obligations
imposed on the Grantor by this Section 6.01 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 6.02                             Maintenance of Records.  The Grantor
will keep and maintain at its own cost and expense reasonably satisfactory and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Accounts.

 

Section 6.03                             Changes in Locations, Name, etc.  The
Grantor recognizes that financing statements pertaining to the Collateral have
been or may be filed where the Grantor is organized.  Without limitation of any
other covenant herein, the Grantor will not cause or permit (i) any change to be
made in its name, identity or corporate structure or (ii) any change to the
Grantor’s

 

16

--------------------------------------------------------------------------------


 

jurisdiction of organization, unless the Grantor shall have first (1) notified
the Administrative Agent of such change at least ten (10) days (or such shorter
period of time as may be reasonably acceptable to the Administrative Agent)
prior to the effective date of such change, and (2) taken all action reasonably
requested by the Administrative Agent for the purpose of maintaining the
perfection and priority of the Administrative Agent’s security interests under
this Agreement.

 

Section 6.04                             Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize, and the Grantor agrees not to Dispose of any of the Collateral,
except to the extent permitted by the Credit Agreement.

 

Section 6.05                             Pledged Securities.

 

(a)                                 If the Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
equity interests of any Issuer whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, the Grantor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by the Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by the Grantor and with, if the Administrative
Agent so requests, signature guaranteed, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, the Grantor will not (except in each case as permitted by
the Credit Agreement) (i) unless otherwise permitted hereby, vote to enable, or
take any other action to permit, any Issuer to issue any Equity Interest of any
nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Equity Interests of any
nature of any Issuer, (ii) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to, the Pledged Securities or Proceeds
thereof (except pursuant to a transaction expressly permitted by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Pledged Securities or
Proceeds thereof, or any interest therein, except the security interest created
by this Agreement or any other Security Instrument, Liens on Property securing
the Debt under the Second Lien Term Loan Documents to the extent such Liens are
permitted under the Credit Agreement, and Excepted Liens or (iv) enter into any
agreement or undertaking restricting the right or ability of the Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)                                  The Grantor shall furnish to the
Administrative Agent such stock powers and other equivalent instruments of
transfer as may be required by the Administrative Agent to assure the
transferability of and the perfection of the security interest in the Pledged
Securities when and as often as may be reasonably requested by the
Administrative Agent.

 

17

--------------------------------------------------------------------------------

 

 

(d)           The Pledged Securities will at all times constitute not less than
100% of the capital stock or other equity interests of the Issuer thereof owned
by the Grantor.  The Grantor will not permit any Issuer of any of the Pledged
Securities to issue any new shares (or other interests) of any class of capital
stock or other equity interests of such Issuer without the prior written consent
of the Administrative Agent.

 

Section 6.06          Analysis of Accounts, Etc.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right from time to time to make test verifications of the Accounts, Chattel
Paper and Payment Intangibles in any manner and through any medium that it
reasonably considers advisable, and the Grantor, at the Grantor’s sole cost and
expense, shall furnish all such assistance and information as the Administrative
Agent may require in connection therewith.  Upon the occurrence and during the
continuance of an Event of Default, at any time and from time to time, upon the
Administrative Agent’s request and at the expense of the Grantor, the Grantor
shall furnish to the Administrative Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts, Chattel Paper
and Payment Intangibles, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.

 

Section 6.07          Instruments and Tangible Chattel Paper.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper (other than in each case
Excluded Perfection Assets), such Instrument or Tangible Chattel Paper shall be
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

Section 6.08          Commercial Tort Claims.  If the Grantor shall at any time
hold or acquire a Commercial Tort Claim that satisfies the requirements of the
following sentence, the Grantor shall, within thirty (30) days from the date
upon which such Commercial Tort Claim satisfies such requirements, notify the
Administrative Agent in a writing signed by the Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Administrative Agent.  The provisions
of the preceding sentence shall apply only to a Commercial Tort Claim that
satisfies the following requirements:  (i) the monetary value claimed by or
payable to the Grantor in connection with such Commercial Tort Claim shall
exceed $500,000, and either (ii) (A) the Grantor shall have filed a lawsuit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) the Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim.  In addition, to the
extent that the existence of any Commercial Tort Claim held or acquired by the
Grantor is disclosed by the Grantor in any public filing with the Securities
Exchange Commission or any successor thereto or analogous Governmental
Authority, or to the extent that the existence of any such Commercial Tort Claim
is disclosed in any press release issued by the Grantor, then, upon the request
of the Administrative Agent, the Grantor shall, within thirty (30) days from the
date upon

 

18

--------------------------------------------------------------------------------


 

which such request is made, transmit to the Administrative Agent a writing
signed by the Grantor containing a brief description of such Commercial Tort
Claim and granting to the Administrative Agent in such writing (for the benefit
of the Secured Parties) a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Administrative Agent.

 

ARTICLE VII
Remedial Provisions

 

Section 7.01          Pledged Securities.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.01(b), the Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

 

(b)           If an Event of Default shall occur and be continuing, then at any
time in the Administrative Agent’s discretion without notice, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in accordance with Section 10.02 of the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by the Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to the Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)           The Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by the Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from the Grantor, and
the Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

 

19

--------------------------------------------------------------------------------


 

(d)           After the occurrence and during the continuation of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which the
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.02          Collections on Accounts, Etc.  The Administrative Agent
hereby authorizes the Grantor to collect upon the Accounts, Instruments, Chattel
Paper and Payment Intangibles, and the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  Upon the request of the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, the Grantor shall notify the Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent. 
The Administrative Agent may, upon the occurrence and during the continuance of
an Event of Default, in its own name or in the name of others communicate with
the Account Debtors to verify with them to its satisfaction the existence,
amount and terms of any Accounts, Chattel Paper or Payment Intangibles.

 

Section 7.03          Proceeds.  If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by the Grantor, and any other cash or non-cash Proceeds
received by the Grantor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two Business Days from the date of
sale or other disposition of such Collateral) deposited by the Grantor in the
exact form received, duly indorsed by the Grantor to the Administrative Agent if
required, in a special collateral account maintained by the Administrative
Agent, subject to withdrawal by the Administrative Agent for the ratable benefit
of the Secured Parties only, as hereinafter provided, and, until so turned over,
shall be held by the Grantor in trust for the Administrative Agent for the
ratable benefit of the Secured Parties, segregated from other funds of the
Grantor.  Each deposit of any such Proceeds shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.  All Proceeds (including, without limitation, Proceeds
constituting collections of Accounts, Chattel Paper, Instruments) while held by
the Administrative Agent (or by the Grantor in trust for the Administrative
Agent for the ratable benefit of the Secured Parties) shall continue to be
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as hereinafter provided.  At such intervals as may be
agreed upon by the Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the
Obligations in such order as the Administrative Agent may elect, and any part of
such funds which the Administrative Agent elects not so to apply and deems not
required as collateral security for the Obligations shall be paid over from

 

20

--------------------------------------------------------------------------------


 

time to time by the Administrative Agent to the Grantor or to whomsoever may be
lawfully entitled to receive the same.

 

Section 7.04          UCC and Other Remedies.

 

(a)           If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, any Permitted Swap
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights, remedies, powers and privileges of a
secured party under the UCC (whether the UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Grantor,
which right or equity is hereby waived and released.  If an Event of Default
shall occur and be continuing, the Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at the Grantor’s premises or elsewhere.  Any such sale or
transfer by the Administrative Agent either to itself or to any other Person
shall be absolutely free from any claim of right by the Grantor, including any
equity or right of redemption, stay or appraisal which the Grantor has or may
have under any rule of law, regulation or statute now existing or hereafter
adopted.  Upon any such sale or transfer, the Administrative Agent shall have
the right to deliver, assign and transfer to the purchaser or transferee thereof
the Collateral so sold or transferred.  The Administrative Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 7.04, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 10.02 of the Credit Agreement,
and only after such application and after the payment by the Administrative
Agent of any other amount required by any provision of law, including, without
limitation, Section 9.615 of the UCC, need the Administrative Agent account for
the surplus, if any, to the Grantor.  To the extent permitted by applicable law,
the Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
them of any rights

 

21

--------------------------------------------------------------------------------


 

hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

(b)           In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations.  Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 7.05          Private Sales of Pledged Securities.  The Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  The Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.  The Grantor agrees
to use its best efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  The
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.05 shall
be specifically enforceable against the Grantor, and the Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.  Waiver; Deficiency.  The Grantor waives and agrees not to
assert any rights or privileges which it may acquire under the UCC or any other
applicable law.  The Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

Section 7.07          Non-Judicial Enforcement.  The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, the Grantor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VIII
The Administrative Agent

 

Section 8.01          Administrative Agent’s Appointment as
Attorney-in-Fact, Etc.

 

(a)           The Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Grantor and in the name of the
Grantor or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all reasonably appropriate action and to execute any
and all documents and instruments which may be reasonably necessary or desirable
to accomplish the purposes of this Agreement, and, without limiting the
generality of the foregoing, the Grantor hereby gives the Administrative Agent
the power and right, on behalf of the Grantor, without notice to or assent by
the Grantor, to do any or all of the following:

 

(i)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(ii)           execute, in connection with any sale provided for in Section 7.04
or Section 7.05, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(iii)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any all
such moneys due under any Account, Instrument or  General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to the Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of the Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (I) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and the
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize

 

23

--------------------------------------------------------------------------------


 

upon the Collateral and the Administrative Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as the Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)           If the Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.01, together with interest
thereon at the Post-Default Rate from the date of payment by the Administrative
Agent to the date reimbursed by the Grantor, shall be payable by the Grantor to
the Administrative Agent on demand.

 

(d)           The Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue and in compliance hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

Section 8.02          Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9.207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to the Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.  To the
fullest extent permitted by applicable law, the Administrative Agent shall be
under no duty whatsoever to make or give any presentment, notice of dishonor,
protest, demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against the Grantor or other Person or ascertaining or taking action
with respect to calls, conversions, exchanges, maturities,

 

24

--------------------------------------------------------------------------------


 

tenders or other matters relative to any Collateral, whether or not it has or is
deemed to have knowledge of such matters.  The Grantor, to the extent permitted
by applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Administrative Agent or any
other Secured Party to proceed against the Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the Administrative Agent or any
other Secured Party now has or may hereafter have against the Grantor or other
Person.

 

Section 8.03          Execution of Financing Statements.  Pursuant to the UCC
and any other applicable law, the Grantor authorizes the Administrative Agent,
its counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of the Grantor in such form and in such offices
as the Administrative Agent reasonably determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. 
Additionally, the Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 8.04          Authority of Administrative Agent.  The Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantor, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Grantor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

ARTICLE IX
Subordination of Indebtedness

 

Section 9.01          Subordination of All Guarantor Claims.  As used herein,
the term “Guarantor Claims” shall mean all debts and obligations of the Borrower
to the Grantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by. After and during the continuation of an Event of Default, no
Grantor shall receive or collect, directly or indirectly, from any obligor in
respect thereof any amount upon the Guarantor Claims.

 

25

--------------------------------------------------------------------------------


 

Section 9.02          Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving the Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims.  The Grantor hereby assigns such dividends and
payments to the Administrative Agent for the benefit of the Secured Parties for
application against the Obligations as provided under Section 10.02 of the
Credit Agreement.  Should the Administrative Agent or any other Secured Party
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to the Grantor, and which shall constitute a credit
upon the Guarantor Claims, then upon payment in full of the Obligations, the
intended recipient shall become subrogated to the rights of the Administrative
Agent and the other Secured Parties to the extent that such payments to the
Administrative Agent and the other Secured Parties on the Guarantor Claims have
contributed toward the liquidation of the Obligations, and such subrogation
shall be with respect to that proportion of the Obligations which would have
been unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.

 

Section 9.03          Payments Held in Trust.  In the event that notwithstanding
Section 9.01 and Section 9.02, the Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and the Grantor
covenants promptly to pay the same to the Administrative Agent.

 

Section 9.04          Liens Subordinate.  The Grantor agrees that, until
Security Termination has occurred, any Liens securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any Liens securing
payment of the Obligations, regardless of whether such encumbrances in favor of
the Grantor, the Administrative Agent or any other Secured Party presently exist
or are hereafter created or attach.  Until Security Termination has occurred,
without the prior written consent of the Administrative Agent, the Grantor shall
not (a) exercise or enforce any creditor’s right it may have against any debtor
in respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

Section 9.05          Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by the Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE X
Miscellaneous

 

Section 10.01       Waiver.  No failure on the part of the Administrative Agent
or any other Secured Party to exercise and no delay in exercising, and no course
of dealing with respect to, any right, remedy, power or privilege under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.02       Notices.  All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon the New Guarantor shall be addressed to the New Guarantor at its notice
address set forth on Schedule 1.

 

Section 10.03       Payment of Expenses, Indemnities, Etc.

 

(a)           The Grantor agrees to pay or promptly reimburse the Administrative
Agent and each other Secured Party for all advances, charges, costs and expenses
(including, without limitation, all costs and expenses of holding, preparing for
sale and selling, collecting or otherwise realizing upon the Collateral and all
attorneys’ fees, legal expenses and court costs) incurred by any Secured Party
in connection with the exercise of its respective rights and remedies hereunder,
including, without limitation, any advances, charges, costs and expenses that
may be incurred in any effort to enforce any of the provisions of this Agreement
or any obligation of the Grantor in respect of the Collateral or in connection
with (i) the preservation of the Lien of, or the rights of, the Administrative
Agent or any other Secured Party under this Agreement, (ii) any actual or
attempted sale, lease, disposition, exchange, collection, compromise, settlement
or other realization in respect of, or care of, the Collateral, including all
such costs and expenses incurred in any bankruptcy, reorganization, workout or
other similar proceeding, or (iii) collecting against the Grantor under the
guarantee contained in Article II or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which the Grantor is
a party.

 

(b)           The Grantor agrees to indemnify and pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, court costs and attorneys’ fees, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement) incurred because of, incident to,
or with respect to, the Collateral (including, without limitation, any exercise
of rights or remedies in connection therewith) or the execution, delivery,
enforcement, performance and administration of this Agreement, to the extent the
Borrower would be required to do so pursuant to Section 12.03 of the Credit
Agreement; and THE INDEMNITY PROVIDED HEREIN EXTEND TO EACH PERSON BEING
INDEMNIFIED NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE

 

27

--------------------------------------------------------------------------------


 

OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE PERSONS BEING INDEMNIFIED OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE PERSONS BEING INDEMNIFIED; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY PERSON BEING INDEMNIFIED, BE AVAILABLE TO
THE EXTENT THAT (I) SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILFUL MISCONDUCT OF SUCH PERSON BEING INDEMNIFIED OR (II) SUCH CLAIMS (OTHER
THAN CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE ARRANGER OR THE ISSUING BANK)
ARE SOLELY BETWEEN PERSONS BEING INDEMNIFIED.  All amounts for which the Grantor
is liable pursuant to this Section 10.03 shall be due and payable by the Grantor
to the Secured Parties upon demand.

 

Section 10.04       Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 12.02 of the Credit Agreement.

 

Section 10.05       Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of the Grantor and shall inure to the benefit of
the Administrative Agent and the other Secured Parties and their successors and
permitted assigns; provided that, the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders, except as otherwise
permitted under the Credit Agreement.

 

Section 10.06       Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any of the Loan Documents to which
the Grantor is a party shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Loan
Document.

 

Section 10.07       Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

Section 10.08       Survival.  The obligations of the parties under
Section 10.03 shall survive the repayment of the Loans and the termination of
the Letters of Credit, Permitted Swap Agreements, Credit Agreement and
Commitments.  To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the other Secured Parties’ Liens, security

 

28

--------------------------------------------------------------------------------

 

interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect.  In such event, each
Security Instrument shall be automatically reinstated and the Grantor shall take
such action as may be reasonably requested by the Administrative Agent and the
other Secured Parties to effect such reinstatement.

 

Section 10.09       Captions.  Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 10.10       Governing Law; Submission to Jurisdiction.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS TO WHICH THE GRANTOR IS A PARTY SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF TEXAS, AND EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
GRANTOR HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE GRANTOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR
ANY LENDER FROM OBTAINING JURISDICTION OVER SUCH GRANTOR IN ANY COURT OTHERWISE
HAVING JURISDICTION.

 

(c)           EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE GRANTOR
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS
SPECIFIED ON ITS SIGNATURE PAGE OF THIS AGREEMENT OR THE CREDIT AGREEMENT, AS
APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY LENDER OR ANY HOLDER OF A NOTE OR THE GRANTOR TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE GRANTOR IN ANY OTHER JURISDICTION.

 

(d)           THE ADMINISTRATIVE AGENT, THE GRANTOR AND EACH LENDER HEREBY
(I) IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR

 

29

--------------------------------------------------------------------------------


 

PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

 

Section 10.11       Acknowledgments.

 

(a)           The Grantor hereby acknowledges that:

 

(i)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(ii)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to the Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantor, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantor and the Lenders.

 

(b)           Each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the Security Instruments and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the other
Security Instruments; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Agreement
and the other Security Instruments; and has received the advice of its attorney
in entering into this Agreement and the other Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the other Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the other Security Instruments on the basis that the party had no notice or
knowledge of such provision or that the provision is not “conspicuous.”

 

(c)           The Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside

 

30

--------------------------------------------------------------------------------


 

legal counsel and with full knowledge of their significance and consequences,
with the understanding that events giving rise to any defense or right waived
may diminish, destroy or otherwise adversely affect rights which the Grantor
otherwise may have against the Borrower, any other Existing Grantor, the Secured
Parties or any other Person or against any collateral.  If, notwithstanding the
intent of the parties that the terms of this Agreement shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 

Section 10.12       Set-Off.  The Grantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of the
Grantor or any Subsidiary at any of its offices, in Dollars or in any other
currency, and (ii) amounts due and payable to such Lender (or any Affiliate of
such Lender) under any Permitted Swap Agreement, against any principal of or
interest on any of such Secured Party’s Loans, or any other amount due and
payable to such Secured Party hereunder, which is not paid when due (regardless
of whether such balances are then due to such Person), in which case it shall
promptly notify the Borrower and the Administrative Agent thereof, provided that
such Secured Party’s failure to give such notice shall not affect the validity
thereof.

 

Section 10.13       Releases.

 

(a)           Release Upon Payment in Full.  The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the Grantor,
and (ii) executed a written release or termination statement and reassigned to
the Grantor without recourse or warranty any remaining Collateral and all rights
conveyed hereby.  Upon the occurrence of Security Termination, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Grantor and
declare this Agreement to be of no further force or effect.

 

(b)           Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by the Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of the Grantor, shall promptly execute and deliver to the Grantor all
releases or other documents necessary or reasonably desirable for the release of
the Liens created hereby on such Collateral and the capital stock of the
Grantor.  At the request and sole expense of the Borrower, the Grantor shall be
released from its obligations hereunder in the event that all the capital stock
of the Grantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release, a written request for release identifying the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

31

--------------------------------------------------------------------------------


 

(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the other Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 10.13(a).

 

Section 10.14       Reinstatement.  The obligations of the Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or the Grantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

Section 10.15       Acceptance.  The Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 

Section 10.16       No Oral Agreements.  THE LOAN DOCUMENTS (OTHER THAN THE
LETTERS OF CREDIT ISSUED UNDER THE CREDIT AGREEMENT) EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF.  THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.

 

[Signature Page to Follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

NEW GUARANTOR:

JONES ENERGY, INC.

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President,

 

 

Chief Financial Officer, Secretary, and

 

 

Treasurer

 

Signature Page to

Guarantee and Collateral Agreement

(Jones Energy, Inc.)

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as

 

of the date hereof by:

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Paul Squires

 

 

Paul Squires

 

 

Managing Director

 

Signature Page to

Guarantee and Collateral Agreement

(Jones Energy, Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTOR

 

c/o Jones Energy Holdings, LLC

Notice Address:

Attn:  Robert J. Brooks

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Telephone: 512-672-7170

Facsimile: 512-328-5394

 

Schedule 1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

Schedule 2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Debtor

 

Filing Type

 

Jurisdiction

Jones Energy, Inc.

 

UCC-1

 

Delaware

 

Schedule 3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYER IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

Correct Legal Name:

Jones Energy, Inc.

Location of jurisdiction of organization:

Delaware

Organizational identification number:

5301435

Chief Executive Office

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

 

 

Taxpayer identification number:

80-0907968

 

Schedule 4 - 1

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES

 

None.

 

Schedule 5 - 1

--------------------------------------------------------------------------------
